Citation Nr: 1630709	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected hypertension. 

2.  Entitlement to an increased rating for left shoulder strain with impingement syndrome, currently rated as 20 percent disabling prior to June 1, 2008, and 10 percent thereafter. 

3.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as noncompensable prior to December 4, 2013, and 10 percent thereafter. 

4.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling prior to September 4, 2008, noncompensable prior to December 4, 2013, and 10 percent thereafter.




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1986, November 1989 to September 1990, and November 1997 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Lincoln, Nebraska, respectively. 

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in October 2009.  A transcript is of record.

In September 2014 and September 2015, the Board remanded the claims for further development.

The RO in Atlanta has jurisdiction of the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2015 remand requested that the RO/AMC obtain any outstanding VA treatment records dated from July 2012 to the present.  At that time, the most recent VA treatment record before the Board was dated July 12, 2012.  

Thereafter, the RO/AMC obtained VA treatment records dated from July 17, 2013, to November 26, 2014.  As a result, the record contains no VA treatment records dated from July 12, 2012, to July 17, 2013.  VA treatment records dated in late June 2012 reveal that various x-rays were requested.  The recently obtained VA treatment records do not include such x-rays, indicating that additional VA treatment records dated from July 2012 to July 2013 remain outstanding.  

As a result, the Board finds that the development requested by the Board's September 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

After the outstanding treatment records are obtained, the Veteran should be afforded new VA examinations because the examinations conducted to date are inadequate.  Those examinations do not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with ranges of motion measurement of the opposite undamaged joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, No, 13-3238, 2106 WL 3591858 (Vet. App. July 5, 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records, to include those dated from July 12, 2012, to July 17, 2013, and those dated after November 26, 2014. 

Document the efforts made to obtain these records along with any negative responses.

2.  After completion of the foregoing, schedule the Veteran for appropriate examinations to determine the current severity of her left shoulder and bilateral knee disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, left shoulder and both knees.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiners must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  The examiner should specifically comment regarding whether the left shoulder is or can be, weight bearing.  

If the examiners is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.    

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

